Title: To Thomas Jefferson from De Walterstorff, 1 February 1785
From: Walterstorff, Ernst Frederick, Baron von
To: Jefferson, Thomas



à Paris ce lr. fevrier 1785.
Monsieur

M. le Comte de Bernstorff en me communiquant la permission du Roi de faire un tour à Copenhague, où mes affaires particulières exigent ma présence dans ce moment ci, m’ayant recommendé de  prier Messieurs les Ministres americains de vouloir bien me munir de toutes les notions qu’lls jugeront utiles à hâter le But qui nous est commun; je n’ai eu rien de si pressé, Monsieur, que de Vous faire part du petit voyage que je vais faire; j’ai de même eu l’honneur de voir M. Adams et M. Franklin. J’ai à present celui de Vous prévenir, que j’ai fixé mon depart pour Vendredi prochain: si toute fois Vous pouvez faire le paquet dont Vous voulez me charger, pour ce tems là. Permettez moi, Monsieur, de Vous assurer en même tems, que je regarderai toujours comme un des plus grands avantages de mon séjour à Paris celui d’avoir fait Votre connoissance. J’espère que les événements seront assez favorables à mes voeux pour que je retrouve bientôt l’occasion de la cultiver et de Vous réiterer les assurances de mon parfait attachement et de la consideration distinguée avec laquelle j’ai l’honneur d’être Monsieur Votre très humble et très obéissant Serviteur,

de Walterstorff

